Title: To John Adams from John Brown Cutting, 28 May 1788
From: Cutting, John Brown
To: Adams, John


          
            Dear Sir,
            London May 28 1788
          
          I made up a parcel (directed for you by the Commerce) on the evening of the 17th; but Mr Prentice who was to forward the same to Gravesend cou’d not be found. He has since absented himself from his english creditors—who say that he owes them forty thousand pounds. Bankruptcies however are so frequent and fashionable here now that fresh ones occur every day and are mention’d as mere matters of course. And even if they were not an american merchant and a bankrupt are become almost convertible terms in London. And in the present situation of our governments and the ruinous ballance of trade against us in our intercourse with Britain how can it be otherwise? But what provokes my indignation in this business is that a swarm of adventurers from the United States and british swindling speculators who have been flung from the mercantile feculence of each country upon the other to the detriment of both—shou’d be important enough by their noise, numbers and misdeeds—and by universally calling themselves american merchants—to tarnish our reputation abroad and lower us in the estimation of all the european world. It seems a circumstance of singular mortification to a zealous citizen of the union that beside all our own native, mischievous misadventurers that the rankest scotchman and the bitterest english agents, the moment they prove themselves fraudulent and villainous on either side of the atlantic, are directly denominated american merchants—than which there is now scarcely a more odious appellation in England.
          I mention’d in my last that when the causes of the late enormous failures here became evident—candid people did not attribute the whole mischief to the perfidy of our governments and people. But since then all the old calumnies are revived; altho every man of discernment perceives that the speculation in the american market— however great (and manifestly injurious to the fair importers of america)—is quite small and trivial when compared to the monoply of raw cotton, and the vast Speculations in the french market while the treaty with that country was agitating in this and after it was

formed. The failure of those in cotton manufacturers is with justice partly attributed to the interfering rivalry of the East India Company—who when the english manufacturer put a certain price upon a certain quality of his goods—immediately sold an immense quantity of a similar sort (fabricated in India) thirty per cent lower. This measure of a company with such an overbearing capital ensured that ruin of the men of Manchester—which from the tardy payments of the french purchaser menaced them without much extraordinary assistance. Meanwhile they circulated notes, discounted bills of exchange and negociated for the paper of private bankers until thousands and tens of thousands of innocent people received or indorsed the same—who are now involved in destruction remediless. The failure of Fordyce in 1772 produced upwards of seventy bankruptcies—the present one must upon the most moderate calculation produce more than two hundred. Beside already extinguishing three millions of paper money—and extirpating the whole private fortunes of many persons among the most opulent merchants tradesmen and bankers—the stoppage of these houses has greatly diminish’d the receipt of the last quarter’s revenue at the custom house. Nor are all the inevitable evils resulting therefrom yet completely scented by the most sagacious. They will not be full blown within the compass of a year. The house of Potter and Lewis and its connexions have been the principal parties among the great recent Bankrupts, who have troubled the stream of american traffic. It appears that if they had any other system except that of defrauding—it was—to export such immense quantities of goods into every part of the United States and to sell them for ready money so much cheaper than any other house there or here—as to swallow up every honest dealer in their branch of a small capital—and ultimately to monopolize it throughout the Union. The rumour yesterday was that one of the firm had escaped to France with thirty thousand pounds in his pocket. He was of course called an american merchant. I am to beg your pardon for being so copious on these topics. But when I once begin I am so warmed with a sort of patriotic exasperation at one moment and of grief and regret at another that I scarcely—can prevail on myself to abridge as I ought.
          But to proceed to a different subject. I hope before the vessel sails in which this scrawl is to be sent that I shall be able to procure the british southern whale fishery bill (brought in by Mr Grenville in April and just passed into a law)—to forward for your perusal. Having learnt the nature and tendency of some of its clauses I went down

to the house of commons to hear them debated. Little however was said. Lord Penrhyn objected to the clause which gave power to forty foreign ships to bring their oil to the british market under all the advantages of british built ships. In reply Mr Grenville observed, that the view of permitting the ships in question to bring in their oil here, and of suffering the fishers to come and settle, was to prevent their emigrating to any other country, and there establishing a fishery that might prove a powerful rival to the british southern whale fishery. The clause passed. The bill is enacted. It was formed by Lord Hawksbury. And whether the object intended to be effected by it be only to admit clandestinely the oil of certain citizens of the United States— who in principle are and have ever been loyal subjects of his Britannick Majesty—or whether it be a measure level’d at the indulgences granted to the citizens of our country in general by the last Edict of the french court (relevant to american commerce)—it equally behoves the government of Massachusetts to know the fact. If on the other hand the true and only reason is that assign’d by Mr Grenville for the adoption of such an extraordinary clause; I mean seducing all or many of our nantucket neighbours to emigrate hither—exporting the skill enterprize & industry of our most expert and unrival’d seamen—impoverishing and debilitating the very germ of our growing greatness and infusing as it were a fresh portion of vigour into the marine of a foreign nation (whose government having injured America [. . .] quite foreign [. . .]); I say if this sir be the genuine and sole motive, still methinks it ought to be known to those who are certainly much interested to counteract the success of any such plan. The Commonwealth of Massachusetts is interested the United States are interested to defeat it. Agents of the government, and of the people concerned in the fisheries, here have undoubtedly been tampering with the inhabitants of Nantucket. I have other proof than the clause in question that this has been the case. It is not for me to suggest to you or any other enlightend lawgiver a remedy for the mischief. But if I am correctly informed as to facts something me-thinks ought to be attempted promptly to retard and discourage a scheme of british policy so immediately militating against what is, or ought to be our own.
          A treaty of defensive alliance between his Britannic majesty and their high mightinesses was signed at the Hague the 15th of April— whereby each of the high contracting parties engages to succour its ally, in case of an hostile attack in any part of the world; the contingent of land and naval force on the part of the british king—to be

furnish’d within two months after demand—is to consist of 8000 Infantry 2000 Cavalry 12 ships of the line and 8 frigates; that on the part of their high mightinesses—of 5000 Infantry 1000 Cavalry 8 ships of the line and eight frigates. But in case of necessity each ally is to assist the other with its whole force. Yet it is expressly agreed that the contingent of the Lords the states general shall not exceed 10000 Infantry, 2000 Cavalry, 16 ships of the line and 16 frigates. And the succours are in no case to be at the expence of the party, requiring. Each party may furnish their succour of troops in money to be computed at 100000 florins per annum for 1000 Infantry, and 120000 florins for 1000 Cavalry. It is likewise stipulated that in case the possessions of either party in Asia or Africa be menaced by any european power with an hostile attack, the governors of those settlements respectively concert together the succour to be furnished, and in the most speedy and effectual manner furnish it to the party attacked: and that orders to this effect be immediately dispatch’d to said Governors. In case of being involved in a war against a common enemy the parties reciprocally promise not to disarm but by common consent. Until the two powers conclude a treaty of commerce, their subjects are to be reciprocally treated as the subjects of the most favour’d nations. In case the Lords the States General shou’d in future have any equivalent to offer for the restitution of Negapatnam with its dependencies, his Britannic majesty will treat with them for the same, as well as for settling and determining precisely the sense of the sixth article of the treaty of June 1784, concerning the navigation of british subjects in the eastern seas: and to prevent the negociations for such arrangements from retarding the conclusion of the present treaty, the said negociations shall be begun assoon as possible and concluded within six months from the date hereof. His britannic majesty guarantees in the most effectual manner, against all attacks and enterprizes whatsoever, the hereditary Stadtholderate, as well as the office of hereditary Governor of each Province, according to the resolutions and diplomas of 1747 and 1748.
          These particulars compose the substance of the treaty. The solid advantages derivable from it by Great Britain in case of a war are still problematical. The harsh and impolitic conduct of the triumphant party towards the depressed portion of their late powerful adversaries in Holland far from extinguishing has rather incensed their resentments against, and hatred of the orange and english partizans. Insomuch that one may safely predict a civil war in Holland the moment a powerful invader gives countenance and protection to a party

stung with disappointments goaded with real and imaginary wrongs, panting for vengeance. The late insolent demand of the Bishop of Liege from their high mightinesses is considered by some a preparatory step on the part of France—and as forming a plausible pretext for marching troops to the Netherlands to support the claims of that haughty prelate—her little, arrogant ally. Every ember of national conflict seems alive on the continent. The ferment of freedom in France has by no means subsided:—the last desperate effort of the Monarch and his Ministers to retain aught like the shadow of his former power, will be plunging that nation into war. The late hazardous experiment of abolishing the provincial parliaments at a blow, and condensing in one enormous alembic (the Cour Pleniere)—both the regal and aristocratic spirit—without check or ballance—is not likely to succeed. If it prove abortive (as at present there is every reason to expect) and any system shoud be devised whereby the wills and wishes of the people can be conciliated and united to those of the Monarch—a speedy, resolute and successful war on the part of that country seems inevitable. Of such a coalition the english are justly fearful. Already the arming of twenty ships of the line in Spain alarms them—as plainly appears by the british squadron now equipping here. Especially since the spanish Court declare their pacific disposition towards that of Petersburg. An early opposition to the Russian fleet was supposed at first the real object for which the spanish fleet was equip’d. Meanwhile his Britannic majesty has announced to all Europe his resolution to persevere in manifesting an inviolable neutrality towards all the belligerant powers. Yet few european politicians doubt but that a general war is now knocking at their doors. Every cabinet of consequence—every court of importance, is cram’d with foreign dispatches and crouded with antagonist negociaters.
          Among the accredited rumours of the day is mention’d a complete dismemberment of Poland. His majesty of Berlin is to be bribed by a good slice to unite with the Emperor and Empress in their schemes of conquest and domination:—& the residue of the poles and the territory to which they grow are to be equitably divided between this august Lady and Gentleman—assoon as they can adjust the conditions of the distribution. It is however conjectur’d by some, that the outline of the ultimate dismemberment of Poland being agreed upon among the prussian, austrian & russian courts—the final execution of it may be defer’d until the death of Stanislaus whose health is rapidly declining.
          
          When one hears such reports related and believed how natural it is for a citizen of the United States comparing the situation, social freedom, and civil happiness of the republics of his own Country with the degrees of each enjoyed or likely to be enjoyed in Europe—it delights me to feel how natural it is for him to rejoice and exult in the prospects of America. Upon the establishment of her new national government these will brighten and become more & more realized every succeeding year. At this moment were the certainty of such an event proclaimed and credited—even here in England—the immediate consequence woud be a vast emigration of industrious and ingenious manufacturers—and artists who now stand as it were on tip toe waiting, and wishing and starving yet fearing to go—on account of frightful stories—that the Americans have no government capable of protecting property or freedom, private or public—which are constantly circulating throughout Europe. A publication of the doings of the federal Convention together with the debates and discussion of the same by some of the state Conventions has however not a little contributed to revive our drooping reputation abroad. The mild and ingenuous Spirit of Governor Randolphs dissenting letter—as well as the temperate and candid conduct of the minority in the Massachusetts Convention—immediately after the wise decision against them—are also mention’d as singular circumstances of purity of principle proofs of moderation and integrity in that sort of political conflict. They are doubtless proofs such as no party in the old world have ever exhibited to mankind in any resembling contest—of pure purposes and untainted intents. I sincerely hope that a collection of the conventional discussions of the great national question in America together with various anonymous publications relevant to the same important topic will be judiciously made and long preserved. A Volume or two comprising the opinions and arguments to which I allude wou’d form a pretty commentary upon the truth of the important texts contained in your invaluable, celebrated and unanswerable books—which whatever may be the opinion of demagogues and democrats of the present age posterity will pronounce oracular. As a benevolent citizen of the world I rejoice that they are on record. As a proud citizen of the United States I exult that my country gave birth to the personage who has penned them. The old world may now receive a lesson from the new of more importance to human happiness than all her institutes. She may peruse the theory of free governments and at the same moment behold the practice in a cluster of communities the individual histories of which if not always

have at least for the past twelve years proven, and do now demonstrate the genuineness of that theory.
          I pant for the hour to arrive when the national system shall be organiz’d—and when You sir shall effectually move the United States in Congress assembled to adopt such amendments of the plan as may silence all just objections to its excellence and republican purity. That you may soon largely contribute to accomplish this important undertaking, and long continue as well to sustain the dignities of high station as to enjoy the grateful thanks and plaudits of a united and happy people in America, are among the favourite, the sincere, wishes of / Your affectionate respectful / And Most Obedient Servt.
          
            John Brown Cutting
          
          
            P. S. I intreat Mrs Adams to accept of my best compliments: I mean to address a seperate letter to her. Mr Trumbull who is industriously augmenting his own fame and that of his country in the fine arts— begs to be respectfully remembered both to Mrs Adams and Yourself
          
        